    Case 1:18-cv-04047-LAK Document 111-5 Filed 03/04/20 Page 1 of 4




                              ([KLELW

         
     Case 1:18-cv-04047-LAK Document 111-5 Filed 03/04/20 Page 2 of 4



                                                                 Claim No. CFI-048-201 8

IN THE D UBAI INTERNATIO NAL FINANCE CENTRE CO URTS

IN THE COURT OF FIRST INSTANCE

BETWEEN:

                                          SKAT

                       (the Da nish C ustoms and Tax Administration)

                                                                                 Claimant

                                          - and -



                       (1) ELYSIUM GLOBAL (DUBAI) LIMITED



                         (2) ELYSTUM PROPERTTES LlMTTED

                                                                               Defendants


                                   CLAIM SUMMARY
                              Served pursuant to RDC 17.47



1.     The Claimant ("SKAT") is a function of the Danish Government charged with the
       assessment and collection of Danish taxes. The Defendants (" Elysium Dubai" and
      "Elysium Properties") a.re DIFC companies. They are controlled and ultimately
       owned by Mr Sanjay Shah: Particulars of Claim, Sch SB (paras 88-91) and Sch 6
       (paras I -4).

2.    Between August 2012 and July 2015, SKAT received numerous applications to refund
       dividend withholding tax ("WHT Applications"). Six agents made the WHT
      Applications on behalf of US pension funds and certain entities in Malaysia, the UK
       and Luxembourg: Particulars of Claim, paras I3-18.

3.     The WHT Applications contained representations that the applicants beneficiall y
       owned shares in listed Danish companies or had received dividends from those shares,
       in respect of which withholding tax had been deducted. Those representations were




                                                                            CN012_130_ 001-00000013
      Case 1:18-cv-04047-LAK Document 111-5 Filed 03/04/20 Page 3 of 4



       false. As a result of the fraudulent WHT Applications, SKAT paid out approximately
       DKK12.673 billion (c. US$1.977 billion), to the agents: Particulars of Claim , paras
        19-24.

4.      A substantial proportion of the sums paid to the agents (c. DKK8 .012 billion) was
        subsequently paid to Solo Capital Partners LLP, controlled and ultimately owned by
        Mr Shah, and thereafter paid to a large number of individuals and entities connected to
       Mr Shah: Particulars of Claim, paras 25-48 .

5.     The WHT applications and the subsequent distribution of the proceeds were part of a
        fraudulent scheme coordinated by a group of individuals (including Mr Shal1) using a
        number of entjties in several jurisdictions: Particulars of Claim, paras 49-54 and Sch
        5.

6.      These individuals and entities (including Elysium Dubai) are defendants to
        proceedings in England. They are referred to in the Pa1ticulars of Claim as the
       " Alleged Fraud Defendants".

7.      SKAT's claims are brought under English law, alternatively Dani sh law: Particulars of
        Claim, para 55.

8.      SKAT's English law claims against Elysium Dubaj are for:

        (a)      damages in deceit, as a joint tortfeasor along with the other AJleged Fraud
                 Defendants, and unlawful means conspiracy; and/or

        (b)      an account of profits and/or equitable compensation for dishonest assistance
                 and knowing receipt; and/or

        (c)      restitution for unjust enrichment: Particulars of Claim, paras 57-83 and Sch SB.

9.      SKAT's English law claims against Elysium Propeftjes are for restitution for unjust
        enrichment and/or an account of profits and/or equitable compensation for knowing
        receipt: Particulars of Claim, paras 77-83 and Sch 6.

10.     SKAT brings proprietary claims against Elysium Dubai and Elysium Properties, to the
        extent that they retain the traceable proceeds of the fraud: Particulars of Claim, paras
        84-85 and Sch SB and Sch 6.


                                                 2




                                                                                  CN012_130_001-00000013
       Case 1:18-cv-04047-LAK Document 111-5 Filed 03/04/20 Page 4 of 4



11 .    If Danish law applies, SKAT brings the Danish law equivalent of the above causes of
         action against Elysium Dubai and Elysium Properties: Particulars of Claim, paras 99-
         104.

12.      SKAT claims the full amount of its loss DKKI 2.673 billion from Elysium Dubai , or
         such other sums as the Court finds due: Particulars of Claim, paras 68-71, 79 and 83 .
         SKAT claims from Elysium Properties such proceeds of the fraud as it received :
        Particulars of Claim, paras 79 and 83.

13.      SKAT also claims interest on the sums found due: Particulars of Claim, paras 105-106




                                                                          26 September 2018




                                                 3




                                                                                CN012_130_001-00000013
